           Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 1 of 18 PageID# 1

Pro Se IS(Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




                                       United States District Court
                                                                          for the

                                                                        District of

                                                                               Division



                                                                                      Case No.

                                                                                                  (to befilled in by the Clerk's Office)

                             Plaintiff(s)
(Write thefull name ofeach plaintiff who isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                                      Jury Trial: (check one) V Yes □ no
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)


                                                                Qfl'iP                               FILED

                           Defendant(s)
                                                                                                  OCT 1 3 2020
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
                                                                                             ULERK, U.S. DISTRICT COURT
write "see attached" in the space and attach an additional page                                    NORFOLK, VA
with thefull list ofnames. Do not include addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                           (Non-Prisoner Complaint)


                                                                        NOTICE


    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                           Page I of 6
          Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 2 of 18 PageID# 2

Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)


I.        The Parties to This Complaint

          A.        ThePIaintiffCs)


                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                          Name
                          Address                                            •b
                                                                                  n
                                                                                  City         State              Zip Code
                          County
                          Telephone Number
                          E-Mail Address                           Vr^^iAiA)                  Kil.C'Or^
          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person'sjob or title (ifknown)and check whether you are bringing this complaint against
                    them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                    Defendant No. 1

                          Name

                          Job or Title (ifknown)                     fiS^KO aP i4umn tie.s6Kjtcc
                          Address

                                                                         /U/iRSik i/i
                                                                                  City.   '    State
                                                                                                                   ~
                                                                                                                  Zip Code
                          County
                          Telephone Number
                          E-Mail Address (tfknown)

                                                                    I I Individual capacity   Official capacity

                    Defendant No.2

                          Name

                          Job or Title (ifknown)
                          Address                                                     \
                                                                                       \               \           \
                                                                                  '^ity   \    State    \.        ZiA Code
                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                    I I Individual capacity   Official capacity



                                                                                                                             Page 2 of 6
          Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 3 of 18 PageID# 3

Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)


                    Defendant No.3
                          Name

                          Job or Title (ifknown)
                          Address




                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                    I I Individual capacity     Official capacity

                    Defendant No.4

                          Name

                          Job or Title (ifknown)                                                             \            \
                          Address                                                       \                    \            \
                                                                                         \
                                                                         \         CU            State   .          ZiFCpdeJ
                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                    I I Individual capacity □ Official capacity
n.        Basis for Jurisdiction


          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

                    Are you bringing suit against (check all that apply):

                    I I Fe^ral officials (a Bivens claim)
                                 or local officials (a § 1983 claim)

          B.        Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                    the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                    federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?



                                                            ^4- 4
                                                                             !   '. j
                    Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                    are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                    officials?


                                                                                                                          Page 3 of 6
          Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 4 of 18 PageID# 4

Pro Se 15(Rev. 12/16)Complaint for Violation ofCivil Rights(Non-Prisoner)




          D.        Section 1983 allows defendants to be found liable only when they have acted "under color of any
                    statute, ordinance, regulation, custom,or usage,ofany State or Territory or the District of Columbia."
                    42 U.S.C. § 1983. If you are suing under section 1983,explain how each defendant acted under color
                    of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                    federal law. Attach additional pages if needed.




m.       Statement of Claim


        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names ofother persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement ofeach claim in a separate paragraph. Attach additional pages if needed.

         A.         Where did the events giving rise to your claim(s) occur?




                Aii
        B.          What date and approximate time did the events giving rise to your claim(s) occur?




                    What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                    Was anyone else involved? Who else saw what happened?)




                                              Al^rv^ I +)v t                   ^




                                                                                                                    Page 4 of 6
          Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 5 of 18 PageID# 5

Pro Se 15(Rev. 12/16)Complaint for Violation ofCivil Rights(Non-Prisoner)



IV.     Injuries

        If you sustained injuries related to the events alleged above, describe your injuries and state what medical
        treatment, if any, you required and did or did not receive.




V.      ReUef


        State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
        If requesting money damages,include the amounts ofany actual damages and/or punitive damages claimed for
        the acts alleged. Explain the basis for these claims.

          0/)f /yifi/i                     cidl/I'lES                                    ^<5 <5 ^
          one                               ddil-its fdC
              Od\jy(                                                                       <^^nd
                 M i^hdle




                                                                                                                   Page 5 of 6
          Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 6 of 18 PageID# 6

Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge, information,
         and beliefthat this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
         requirements ofRule 11.



         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                    Date ofsigning:


                    Signature ofPlaintiff                                    ^
                    Printed Name ofPlaintiff


         B.         For Attorneys


                    Date ofsigning:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                    Name of Law Firm

                    Address


                                                                             City          State          Zip Code

                    Telephone Number
                    E-mail Address




                                                                                                                     Page 6 of 6
  Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 7 of 18 PageID# 7

                                                                             Pg. 1 of5


October 5,2020                                       PER SE

TO: US District Court                         Eastern District of Virginia
600 Granby Street #193A                              Norfolk, Virginia
Norfolk, VA 23610

From: Ashley T. Brown / Plaintiff
5616 Momingside Ct.                                   COMPLAINT
Virginia Beach, VA 23462
(757)574-4699

      V
BAE SYSTEM NORFOLK SHIP REPAIR/HR DAWN Angrisani
750 West Berkley Avenue
Norfolk, VA 23523
(757)494-4000/Defendant

To the Honorable Judge and Court,

   1. I'm filing this complaint regarding my wrongful termination in August,15 of
      2019. I was an Employee ofBAE Systems. The written reason I was provided
      for my termination was defamation of a Supervisor and disobeying a direct
      order. I categorically and unequivocally oppose the argument that I defamed
      anyone or disobeyed a direct order. I filed under title VII civil rights of 1964
      for harassmentretaliation: va.code ann 63.2-1730.discrimation va code ann
      2.1-714 and putting me in a hostile work environment.Exhibit 4 shows I never
      disobeved a direct order. Iwas given a pass.


   2. In addition to being a rigger at BAE Systems I was also the Shop Steward for
      my department. I have been a shop steward for 7-8 years in shop 12. The
      incident that occurred happened while I was performing my duties as a shop
      steward and working in a capacity ofa shop steward. As a shop steward I am
      a representative ofthe union. A part of my role includes negotiating
      grievances between union members and management/employer to ensure safe,
      unbiased and fair treatment for employees. However,I was not afforded that
      same respect. Violation of Virginia code (40.1-51.2:1) 1979x.354 Whistle
      Blower.Discrimination against emnlovee for exercising rights.Mvself and Mr.
      Thompson reported an assault to the police station.Grissom V. the miles Corp.
      United States of Appeals(Fourth Circuit 12/3/08)549 f.3d 313. Shop steward
      protection under the NLRB working in the capacity of a union shop steward.


                                                                    At
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 8 of 18 PageID# 8




                                                                                                                ; ;;m:):.) lo-'ij-AQ                j        ;I
                                                                                                       .A •".'\ ;          • , . , '■•.      -     •' 1    . ' ' ■, \
                                                                                                       .' vr V : y;                                        v;v'<;

                                                                                                                                          AV .iior-oA


                                                                                                        ^             -■•O ,T vciribA
                               AlAl A^>'iiAOA                                                                    .1                   = U; n . i          ; i (y".

                                                                                                   Aoylll y A                                    }vni:(;A-'
                                                                                                                                 CK-'dA"Arc(\c';' ^



                                iiiiuivroiip, AA/^.G ilH^AJAAlA 'AAA' A-J-                                                       U':iTA"v3 A.AG.
                                                                                                       iun^vA 'yjlj'\'Al i^A/v 'A'-:'
                                                                                                                           \AA:: A/ .-:i\r:UvA
                                                                                                                                 •vxvK.h---r-V-}-*? \ '■ ; '


                                                                                      .'•HKy.^ 01;-.; 'Jhby-                                     } .'fi;


  '•n C                   . : ■! aO;;    iii! iSl ! : •   ilO r-V '(1\\                                                        .gciAl .ril
v^:yb^ vo-K,; ;,;;jvv I                            ^d T ..-r/saisvo A AO'to                                       yi;;              ( A10^.
                  ;ji Lj''-"            JAjUi              j i.: w A. t S J iiL/Uoilii:' ;   ^^'^'//        ;.'' .i Li!;    > { .O: \ K'ii 70?
  I'vOToA;.- I OoO'^■,7OTr0j/77 : d:! 0S07;q?) ^Uoooviupoo^ : 7;n?J /ML0:!17v:0;Ov i ;[.vh70
  -bAAloA yJitdiLib!Al.Ili^       ■•O?o"r3;.h0;d < ;:07rro J7:-= A.:- O ijO /7(^7;7;b o;
    A^■A.^■IAdA^AiAid70biA•A{AoA[;AJA OAfdA                  7 JdAqAAC' 'yAAbAEdA^dLLOiQ
 AiiklL ,l A^AaIA-A blkid 701'AXd.AAid,Ab AIQolAiIa:^^ I 7 ilAill,. o' b AAlMixAMAiiLA
    '                                                      .7'7'i7!7 A.bbA! A .7"' ■•'•A     707^3 7707:; .; O r>0'.'7}-07?7y7


  707 byowoio ciOjIA o-l. 07:7 lo/l i yoroo-^vOL A/,,A 77 ivoiq". =.: ;q;o. '.7 o1 nooibO;:; r;.r A
       oil i .7. 1 OOdo ni 7]!'';7         7'0 lAil'-fjOlc:, !]o;i7 0 0-.,. ..0> ■O'/.yii ,• .h!0077; 'i'LjO Vii';
   OCcIl !: 7h Loilub gili Igiti lyiOUog cUv' • oiMV.^ by:! oOjO-Oi bOO i OO'.O/ bo;.! bL7br70{
 07;; y b70V70j;; ;.i.07ic: <:A .bLJ; A/Ob" OOd-. E ■(} '('OO'OSO 7 ;'0 ?bh-.; vV hfO? b7:7'/.'077
              O!0b>i1oo0ii. yobii]:: - ;.; '007 voi 'io yii,q/\ .in oej ofh'A' o ■.ovijfryivi-j: i c
 Aib7 :OU7aO OllL!VfAbf'07\bfOO/V;g::7lf;0" buo 77!i-770077 i :000: b7OV7j00 LO-AnOv O i
  boh boLvioOii j(;0 ;OiW :777>-/o7''Ofi .7O0VvO':07:7; 70: y'ioo-yyjv oo! boo hoiEO'yo
        A-Aill.'iy.. jiox-AA'AyJ. .:.1 A: KSn.l.AJE\}..iiL}iclAIAAK:i 1. bobOiOAbO; ■/ .ioooEE'i O''o,i .
  ■ All AAn\lA:dA. ,A
 \b-v d 7Ai'' 'Tj IAeA Lb A.bbli7_nqbiby _;bo oyAAIb AL b77'-'7'''A vb yO'ioiEEiyoyo-i' -io :
 io!.bAAA..b7i7':A:f-i.L bLl.lAlAJA':SLnALlhlAAAl.:3jHn:LiAi}iAx-^
   .Ab>jAAb;, nqbbJXoiArU" Jb,l.,:bAdbAAoAiii J7iA7iUo7.bbL.Ai..b Jlib/b bbbyO
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 9 of 18 PageID# 9

                                                                        Pg.2of5



3. On July 22, 20191 came into work on the evening shift which starts at 4 pm
   the supervisor Mr. Odum asked Ashley Brown to escort a coworker by the
   name of Mr. Thompson to Human Resources for a disciplinary action since I
   am a Union Shop Steward. I had just walked in and was setting my things
   down and needed to get a pass. The supervisor Mr. Odom who is day shift
   supervisor was visibly upset and told the employee not to wait for me. He
   should go to Human Resources by himself. I advised the supervisor Mr. Odom
   that I need to get a pass from my night time supervisor Mr. Gaylord.rm
   getting the pass, the supervisor walked over to the employee Mr. Thompson in
   an aggressive nature, told the employee you have to go now and grabbed his
   harm when Mr. Thompson pulled his arm away he did it a second time and I
   said to the supervisor you don't have to grab the man's arm
   and put my arm between the two ofthem. On the way to the Human resources
   department the employee Mr. Thompson was visibly upset and shaken and
   angry. He said he didn't have to put his hands on me.I'm pressing charges. I
   advised we are heading to Human resources when you get there you can tell
   them what happened. At the time I thought proper protocols would be
   followed, but what ensued was the human resources department at the behest
   ofDawn Angrisani decided they would investigate the employee as well as
   myself. Imagine my shock and Awe! When the employee pressed charges
   against Mr. Odom with the local police July 31,2019 with me accomplice to
   the police station the human resources department initiated a cover up where 2
   managers were sent to testify to what happened that day and Neither ofthe
   supervisors were in the room when the incident occurred when Mr. Odom put
   his hands on the employee. They covered up the incident and brushed it under
   the rug and Mr. Odom was never disciplined for his actions. After a 2-week
   investigation and the employee filing charges on supervisor Mr. Odom with
   the local police. I was released from employment by Mrs. Dawn Angrisani the
   human resources manager. I am certain my termination was retaliatory and
   being a whistleblower on management Mr. Odom but also the behaviors
   portrayed by management during my tenure lead me to believe that my race
   also played a role in being pushed out being that I'm Afiican American and
   the majority of management is not and I was violated under the whistleblower
   protection provision in code 8.01-216.8 ofthe Virginia code. Lowerv V Circuit
   Citv storesJnc. 158 F.3d 742(4th Circuit 1998)cited 173. and Holland V.
   Washington 487 F.3d 208t4th Circuit 20071 cited 932. Please refer to Exhibit
   land Exhibit 2. And title VII ofthe 1964 civil rights act and 1981racial
   discrimation statute code 42 u.s.c.2000e-2.
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 10 of 18 PageID# 10




    iuq                           hi^k qj/r; > /'^ tin,i 'n::.>               . :,}i^'>o 1                         nO
       ji1x vd                   :rsoo>j ^■>;; ri'^/o^-d yoku-J\ bod^q i\:iAkJ                                 '■■d)
    I                   qi^rrdqi jrlib b loj -^o^/Tbv_Kr?5] fibfribH oi ;iO;^qu- jdT jiddo b;^;::; -
        bqfddi ViTi U'liyh^: ^bb/;" bib;; ni bbd;/v;/ iibj- b-.d 1 .bibV/^Jr (Kbid i;oi{>U b HU;
       kid? ;p} k dbw iabi'O                                     bfil" . r-;b;;-;. ;■ Oi DbC'-.;bn bar; ii '/bb
         Ai .?;'(■ nni" j:bv- ;;j toii ./bVOibU:/!-:; 0,i;V bi'.'i b.ib ibV;q;j Yrdb; i7 biYY "Y"'>iv;            -A
 ■■JiwbU .lib                   ;>d:i bb.b /i,;^ i j-:-.?;rn!;1 qd bOb-Y- i v;:.)b bvr'v.yii cyj oq bfi.50:i>
           r-b bb'K>iY>';0 yIv' lo^ivYYYY.YYbi Idqin vrr- a7; .y                         ii /yy .jyyy I uaU
 r:f uO^'jfYOd'r .'jbd ;:.vvOb-qnY Dili 0} Y;Vo i;0>li;;.v; \??b■■ '??(\U?. Did                   •'•ri,! lAl-dD?
     <D'i bbdrbnyi h:Y- "YOY OY <7 7-.d                  0;Y.; • dq- : i:.- DD, [dDd ?.???■??; DV?? AD'??::;?■ DD
    ] i>qq 7q'?;i bfiDi.?? i: J;: Aid dd               fu.iq ?i i1 hcddjD ;i -j--qfi;obX qdy norl?i DiiA-i
                         rCAD xb;q^^; l :qti dY'?] Y;7jV:.i; ib-ob iYY; AYcd ■'I':-- ,D? ^-dd , .| b:^%;
  rJO; '7>.;::/; ADADiH od:! C.i qv'.'/ JJ? fiY .YTjrli 'q; oV/i qq- jjOVAY-d fxYY ■-■q-. JK: d']?
      Dii?              \ .:li:: ADDii'} Vi:;:>i\' ciD-ii qo?;qi'?-cqi ' .1'vO Jjyx;; ;\; .     qrq ]•';■>• qi i 'iqjiA
    • .cjqfijfi:.) jidi-j'j'iq yD .ju; j;j -dHjql oid jjq o'i                     ; . ;i.:ib jd di;,.j ori yvjoj
    : :;vi qqq iJOV            rY AjOq qoYV/ jq'A'iq-'J'ji                        qilYiiiO. i Ar.;:,; jq- :.• j. ;; v'Do
         OAA ;jiq(:'Y cicqoioiq ■■;qqo':iq jriqiiOdJ j      qq.; ; A .i                       ..jayaA jqAvy qiqbl
   iAAkd od! ID YYrni'ijAph <q:;-j..Cc-:71 iioqq.q.1 D:b >i:Y/ b:. j;q:;.>                         b/d Jiqv-':dkn
      :;q {\?Dj      qqvojq/ao qd' Ji,r;qii7.qqin;]qq'q yiYd !q/.AY-Y qjqqi;-                             Jv.-Airio
       ;Aq'A;jiij q:>.-j-.ji.q j-.:volq7Ao odi irqiW ;qv/A brov .•■ ■ -..qb;                                .' i j.::vq-5
    Dd 1 ouqia-iq:;;; v;':" flu-Y             At vIol                qv/oi qi '; dq-i; i'jqqi.j id/i i-j?:?..:?
 A jiodj' AjY rjvov 7'bqbAijiU qiondiqcpb      ;.r: q/jj-q; jn:         j ;d{Ji .qd;
     qdj :o rdhh'A Aad vob qq-ii bqnoqqqn bidw     vA-^iq 75 :qj:; qqqv; tiriDtuAi
  'd:D itiAA) .dVi qq' -vV ujuqiio idob'qqt od: qqq/.' iq.O''q -qb q; q',jv/ ;-joq\J'>q?;n.-
 ■ijhn;; u .oqdiuid bnq d.AA\::.in Did qj jqi.j/qj ??tT .: y(.kdtiD ddd ;q> ;-.bi:qq ;Ar!
     A:?0";/-b J ■^jA A, qqqAqr:   ■YAdlonilqrqqib lovj; ;    i -foAAq .lYA Aiq- q.; - - ;:=;A
     ri/ivi \dDdl) Did \D?i i' lDOi'? t<! i-'qq JfU) qrniii a??? A:''? :.?• lyiz aujqi-qq.;j y- !
  jfii kifyyy-yiA coybO yitM vA djq-i .j-qqqq: ruo'A A-qj/Aj-- qij i .jjd'jq Arioi -;[l
      bi'Vi {iDADiAJD: DiyD AO\ :' u-?iA?j.; y^Y; qitAloj q;:j ( qj;v:J!';ui ;qj^ : ' qi q JJ-qq. ;
          jiOivj: ;jA j;j qiijAijri qioLdy .-v^A jiYyjiqqjqj"; ;q.' qYJdyq;cJ;"q o YfojA
     jOY'i nn j;uT A/, a m- -y       AqA q jiiYA. yyi Djfntd .''iDAJDAttidn jA bjvqiiqjr:
      biOi DfyhdmA i 'Di.AAl lll y ?■ ADdyd -'Jij blfbuq MD JD >? .dD'- ? AjvI-;- i'-:A:
  jAAiAAYAdA'q yyqjyi;y£yAA[;A5                  bYi,; -O;;: :qi Arij'-ij;O: ■:,• vA-• yA';i>iy;: ; 'dIi
 i.A5AAAb}LqAjdAid_.ybyyX5yAyqy.AAbAb kAkk:?M.:b. :Ad?dJAdi:Jyid:d:Dj?Al :?d(?K^
        yd hili.,Uoi iAifi? -I'd iiAdi. <dt':A uniiiidi iijd) ??■ ' A?''i :AA                                    qd')
   A.b5dA3.,6lyAA;/qj:yw[A .bcA_q;i;y; _; \ AOA.A                                         :;[lA^Y5i'AA;5AA.A-A
             l;iA5AAi.bAi..i5AAJybiAbqyyA\q. jybib.1155^j/yj L.b.diLA' jyA. b- Ji.bAlAib. Qddl
                                                     S- tdOvt.D.y.D bi oAoj 'vdqd:!;- q;A;jq7':':y;b
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 11 of 18 PageID# 11

                                                                          Pg. 3 of5




  4. April 4,2019,1 had just come back to work from foot surgery and I was
     walking slow and a rigger by the name of Mr. Hanson bumped me out ofthe
     way while I was walking in front of him. At the time I was in a lot of pain the
     surgery had been due to a work injury and I was concerned if he bumped me
     again and I fell down it would damage my foot and put me back out on
     workers compensation which Iwas out of work for six months or ruin the
     work I had just had surgery to correct and which he never said excuse me and
     yelled at me.Mr. Charlie was a witness and part ofthe investigation and I
     mentioned indirectly that if he bumped me again I would be pressing charges.
     When the investigation was resolved Ms. Dawn Angrisani said I discriminated
     against Mr. Hanson for not speaking to him who is a white male.Again,
     subjecting me to a hostile work environment where my safety was not a
     concern, and violence was tolerated. I was violated imderl981 and VII civil
     rights act of 1964.Springs.V. Diamond Auto Glass 242 F.3dl79 r4th circuit
     2014^ cited 765 times.


  5. July 19,20191 complained to Dawn Angrisani about a supervisor Mr.
     Armstrong who was harassing me which explains in EXHIBIT 2 attachments.
     He was the first shift supervisor and I worked the second shift, so he was not
     my direct supervisor. He followed behind me constantly one day and asked
     me why I don't speak to him, while I continually asked him to please leave me
     alone. She did nothing about it. When I started working at BAE in 2003, Mr.
     Armstrong was my supervisor then and had continually harassed me then as
     well. I had submitted a letter to Human resources in 2005 regarding the
     harassment. I was violated under VII and 198land Virginia statute code
     42U.S.C. 2000e-2 and section 2000e-2 unlawful emplovment practices. In
     addition, Dawn Angrisani also hired a contractor named Benjamin Wright. He
     pulled out a knife on me a few years ago and she hired him back in 2019 and
     she placed him on the 2nd shift with me knowing full well he had pulled a
     knife out on me. His locker was 6 feet away from me,and he was advised to
     watch me. Her history of watching and harassing me was long and thorough.I
     was violated under the Civil rights act of 1964 VII and 1981 which puts me in
     a hostile work environment. Mr. Roxmdtree reported the incident and my
     supervisor Mr.Kenny Moore fired Mr. Wright for pulling the knife out on
     me.Spriggs V. Diamond Auto Glass 242 F.3d 179(4th circuit 2014)cited 765
     times. Freeman V. Dale Tile Corp. 750 F.3d 413 t4th circuit 2014)cited 124
     times.
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 12 of 18 PageID# 12




                    1 hiw                       rrio'i) Aicyy <y yiy]               i<ui         I               IrtqA A
   ■.; • ;?      ;i;0 yu: baqrCfj^J [^n^ni:-':l .'iM 'lo o/kkh ;);];• vd                     b;v- ""Vui.;; "uvAln /v
  •sdi fr;Bq'io ;ui L lU ^i~vf I Ji-ut ■'yfn jA .({yd'k. IfvoA iti .y,"'.:;A?.;w                       ! ydr '-'Syy
   .>y: LV:>qiTUJd vU U :J.>!i'5t;0;'0.; v'-iV^' I bBB Vl'-'d.; -               . A ^aI; Wy- i                '■■'yjyui--:
                 iiO d'O d'M-y      AvA. ii::- iool vrii              bu.i07/ d - iW',; ' . M'd i lyi- ]
              i>rn niii'iio. Al-noro yh vov              ji:.io -A'-v? iioib // noji.'-r.n:;':i^'o::. ■;;,oAs;v/
  biiu :?in                 b\a: .         yd            i:>nq K/; 'ivo-                   A;- ; .;. ;;.i ; b;yi ] Aav/
              I b.y: nolii'qiqA-; ;-ii           tao bfri.:                 ^i-:A                yUyt:'         byVy-i

 bo;cri;rr'i-::-:-db i buy                       nv.-'/U ybu buviyyi ti;. :- luibiyu -y, :;ii :.-ii :r::jrvV
                                 i-iiilA        odv/ frub o]                   w.rr^o; jOAudi :dv^ K- ' fAq: ,
          .e lOi i yy/s v}zny qiii yyuly uvruuynivuu iiO\v                                  •:  yA yuu':yj]bi:U
              bdJdALi BbJ                                  ■'                                          :-yyyyj
       \b;AiA..iyrl.dALAi;.:A. A-;A .AjiAlli..       Ab-y.: ;'^                        A      ■ • 'io I'U:   ■>• ■?
                                                                                      A:-A q Adl IA:; A A:i,ldv^

                  :i:V: "uAw^:- i-xq.A--           kuy-yy. iiyuC oi bj- ii-'UvqiiOO ! viOSb^d y\xb. .b
  yiyuyhubu 2 TIOiAXd ru AiiidcA':- boibw                                  :Muyiryy]             oky g/i               A
   XA= ^;iv/ :->.ri ux .tbil;; :    hr'ivxow 1 buu 'xOybruyy jiku y'uf y&i yy j]i
             tuu Vyb UU(' vbUUbynOU UUl iyCUfhc lyyoiio. Ad .';ox;    J:-: ] y/UD {iU
                   \y::yyq Oi nxo-^             vib^i.aitMOXO i oiniv: , -nii i v„i xAaCix jdlob i qb ■ ■ iiiii
   .liA d'obd 0; 2lAb hx qkbn-rf hyyy i ooOxo                               n;o':b> qoidtor? r.:b obZ .yu-.uy
    ■yu UO<b XAU bvOiAXO'! vIdXlOO.- : -OO dfid bOfi HOrd XO'ii /0./vj0c vox .-.VV./ ViK,n:vf^-0/.
                orb ^nib'iixqxn cOOb a voouhoa'a oooroH O: xoj.vi o vvxiao-va ovd j .dvv/
           AiAvAilAd:...-AAA-A...Add.yAi                    diAqj                                    J Jrv;.iTv-;rA7'..;i ,
       dA .,.AdAADbAdd.dVAdHAx.y:0'odiy.ILSAb:2oS'.ddd_Av;.-- . j;v
 vH .^bvxv// OOOXibloA hoXOOil iXiOjOjlDO:: 0 bo"?!7: oviv .U..yiUuA. iVUibb^ ^ooliihbr;
   biiO dlOd rrivAoo rxbd bviiri x-dv 'yy or^u e/soq ;. A i' i -O; :v.: dn.v=: v     nv.idjq
       V boiloq bxift od iiow niii qvi'vvoo.d aro xDoo fi-iv xvA vrd y,          boiodo viiv
    Oi uOVi'/ij:; ■dOW Oil biXj; yjUO rOvVvX uyyu .j'OvT \) 7i;V-' 'O .X>c;:.i V! ;! "H:i 00 U:(- XbO'Vi-?.
  i.dgooH>-(j biO: qnoi       V;0 q>;::-. ;ovoo1 lo-i: ou-byiy-Ah) v'wvori vvH .ao' nvi;,;;y
  ni om v;uq lioid'o Avi Loc tlv v-b;A Av joo vloqa i; -v, ., r;i; "vbov v:oviixd,/
        Vfii boo yiublOlb rod boiVuO O XVVOhfiSi'Ai /Ub OXVOOVVO ,■ ;.o 0"ii; .0 ufiiVOri .O
       ioAifO AiiO-i odi ojulbiq lb1 bhkvrf oA bo^i ! vxoobx \q-'v;.Aoovi tv-v; yyyiy-:
  bAlJ^idUAiMyidAAdAAAj bd: J.bd A;rA ;oa[A_ AibAoxdiXAAA
          AlbiiiS-ii-UAlA Ali:di JJ: AL.i.ML.dbb.^A Al,0-..-oi:iol.2l^
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 13 of 18 PageID# 13

                                                                          Pg.4of5




  6. August 3,2017 Ai Willis who is a white male hit and spit on Mr. Jenkins with
     no punishment. Al also called an Asian gentleman a wet back.
     July 20,2017 Al Willis hit an employee by the name of Shawnell Jones again
     he was not disciplined nor subjected to proper protocol to suspend him.
     Instead he was allowed to maintain his regular work duties and intimidate the
     same employees he had struck on a daily basis she did not fired him because
     he was white and interfere with my investigation to help Mr. Jenkins by not
     following protocol is when someone is assaulted or threaten is to suspend that
     person pending investigation which put me in a hostile work environment
     whereas myself and Mr.Jenkins had to work under pending investigation and
     was very intimidated. Exhibit 5 shows the complaint.Title VII civil rights act
     of 1964 and 1981statue code 42 u.s.c.2000e"2.

  7. I was made to take a urine drug test 2x a year and Al Willis has never taken
     one in the 30 years he worked at BAE Systems even though there was cause
     based on his behavior and inability to treat other employees respectfully is
     because he is white and I'm black. Title VII ofthe 1964 civil rights act and
     1981statue code 42 u.s.c. 2000e-2 for racial discrimation.

  8. In the union contract it's noted that if an employee misses five days of work
     and it's a no-show no call they are automatically dismissed. An employee by
     the name of Mr. Algood was in jail for over thirty days and convicted of
     raping his step son and he was not terminated because he was white but yet I
     was fired for reporting what I witnessed about Mr. Odom putting his hands on
     Mr. Thompson because I am African American and Mr.Algood is a white
     male who is a register sex offender. A no call no show for 5 consecutive is
     also the same reason the employee Mr. Thompson was dismissed; he was also
     African American whereas we don't get the same treatment as white
     employees.

  9. I was continually given poor reviews while other white coworkers like
     Charles Straub, who started in the same time frame as me in 2003were
     promoted numerous times and given crew leader positions and after working
     for 17 years with the company am only a 2 class mechanic because am an
     Africian American and my strong involvement with the Union from writing
     numerous of grievances and my strong stance for justice which I hope I may
     get from this court.
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 14 of 18 PageID# 14

   '/




 '{iVi:                   n.:; ft 'j;:;     ii;:; ■'.iBrn Chdv; v:      -.s- •.■ cii^rW        ' iUA -                     .-)
                                                                        b'rAi;;;; O'-jf: A\             'v- (JiJO C
  r;n:,r.ia                        '!■- vinif- -; 3d-; Y<i 33vol;YY';; /-iYJld ;;id; ;•/ id-, " l iii J.)l. vi .d,
              aijid bno^c'.^H oi iy33          • ';.• •<Yr/in   rry\-jUid\:^' jun                    lo;.- ;y3-;/
  Yib 3;3bii-£UYU U-iii        d'HYY                               :.:J [;3w0: i : : -Y 3d b^-Uuiai
   3-:ii330:i iY/ii Imb Vjil v/b yH-.; 3ii";3:i vdlah 3 D'O vlo-J .Y: bi.d :.YY :Y. :,YOiar/Y» 33;.;. .-:
     :Yfj vd :'n\:\ii':b. . ;M cd.^ri 3:                              fdr>/ 3 i-'d-i        Y:;,- jil -iyj          ._;(
  YYi; i:,;:33;-'i.;a oi 3! .nOYY^irn "Y' i>3d:?:,?-Y.; -'A YfYiYfYYiy Y'YlV.^ r- dV.^yY;;:3 33^303(3!
        'iilf.n'iWO'iy-fi'-.i: d'Y/Y 3Y;c03 3 :U v/3 H!3                 Y'Y ;i:;Y YY'v.;v •■ .YYriv'Y • • 'i/ YY;
   YYY 3YMj;.Y?ifo3vni YriiiYY-q 'lYbYY .fhov/ Oj h^:\ >r:YU;0- ■■ ' ■y bY- ifY^v'Y -yy'YyjY'
   bib idi"Y.di !:-Y,;A JYY 1 -'.•.-.•i-'. •'y.(V-'A. 'dU.b'dd./dd       d 1 d L- a■    *?. ? 1; r- \ ^T■:; Y! V 3
                                              :: •: bifife Y Y     b._3 d 33,, djid: Yd

     rrYdn; lYvin rYft Yddd/ iA AyY ■:33v a ad: YaY ^ij'dj           Yi a • •diY      YYar:, aa-// ■ d'
            ,3: ;./ Y'/Afd'ilqU'/di u'vVa 3f3:Ya-/d YA/i d: Y-yAY-^..' 33 ■•■ •./Y,/ Yd Y:1J :Y Yf: ';
       3i ynbY-.AqoY-i :::;ayoi'A33 Tadr, JrAl] OJ ■•/YdJiY-I '; yY a/laivY rdd ao LoaYvd
      YAAd'AddifefiviY j3ddj'_-3b jY_J                         adj 333 aaJv- :y aii 33i':-. -y3d
                                Aid il-:LdiTA;fi JfeAd^fekAfedd. .d': 3 ^Y. fiy Yd Y,3diA

     dXYYlo c:Y;d> OVid 3;/- ';:Y:3 33 3 YdY-YA ; A 1 i I iY Y ;Y.dO:i d i vav-T;-;/: i,Or: : ; 3;d r>I ,8
   ■/d YYvodYf;^ (Av" .i;3-;';iri;Yid- 3dY--d.d':.3YY.A tn.;: d'ai) d;-^^ or; ■.dYYdoaY ;: -da b;";Y
         do [j.YdfVOOO- bdY dOAO ■ydofij A-VO ibl boj Y: /ina/ ? -.3d;d;d add, 03 31/130 ;.:d;
    1 A-V il.'i d:d/io/ row ;>:] OAO'iOoY bojOnirO'iO:' AOi A:v--' loi boo iK'3 :-od-; Rid ^riO- 'O':
  n:. dbrHol ry; grdiinq i;':od;d yM ioodo b3^^d^d^vr i ionv. ornJoaoo o/i b-ad; ;;,a-.;
        Otio\V S l:ffiOY3LA.Td4 b;0- diildAYTrA rro^rrjA o:/ • OROa-O;:! 03-3qrK>dd- ;iV;
        3! OvhdoCAYOY d "OA ^aYY'd. On UdO Of; A YOdfidno -.ad                                   3 ;vi ofdo aAdl
  03b; 3i;'d od .ihofAioT'ob aov.' Aia'diiOr'T ;d'd OoyoKiO' v 3.;1; A.^ra/; ;>;fii;v odi ooIb
              obri-fv 3/; dd':>,uidd:o! •jfor.Ayy'I:) joy id-iuo yy/ a.ddYfd,- ofyYi :30"o' . :i03fdi/v
                                                                                        .aOdfodq'■•■• ;.,

              odd 3'AA'iOV/r,o; OTblv.' ■33-30 3Un-.v y'fs-b'J-n     Oavda Ad3A3:: ,voo 3;,. /.■ i .0
              foo/;£U(K ni Yfo .,;• aOfifb dou:i OiOiO;: Ofd fb / .AAOf; odof /"doY/b': cOd'Yod )
   ^•-110303/ Rodbf boo >::;(.-b:ROq 30330= VYdOY fiY-• ■ •; ju-: OaO! ,; 3YOIO.OOY bYd-YOC;-.
          00 iOa o:30A:vd fdruAoorn 3<od3 1 0 vino oa vta . ; 333 3;i; bo ,/ forvv d [ loi
     l-df!Ot/3 rno ;f fiOjiiY.J OOj OOV/ Y;onor/KYAi; a.d 'Yii'l ViSi QlA • ' '::^V\'.S'U j \ O/'/Vii :

    ynn • '.■oo-n } rAidA 000,00-jo; djOAvd' ddo-o>- /•!! IH.3: yiv/;/., v;/o: 'o., yoo-'Ooao
                                                                                          ./vjO'j :odl AO':-; 'Yio
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 15 of 18 PageID# 15

                                                                          Pg.5of5



  lO.Black coworkers go to the shop steward/union to negotiate grievances and
     White coworkers are told by management and human resources they don't
     need the shop steward; she speaks to them and protects them one on one.
     Undermining the validity ofthe union and the shop steward because the shop
     steward is black. Furthermore,I was defamed. My character and reputation
     were called into question and then denigrated. I went to work for seventeen
     years and carried myself ethically and honestly. I was well-organized, I was
     punctual, I was a team player and I helped my coworkers perform to the best
     oftheir abilities and ensure them a safe working environment. In return, I was
     investigated and I was invited to my discharge hearing where I was told they
     didn't want to hear my side ofthe story. Where the Human resources manager
     argued and challenged every word I said. When I realized I was not going to
     be provided any fairness or allowed a voice to speak on the incident that
     occurred, I walked to the parking lot only to find out they had the police
     waiting for me in the parking lot. I was devastated and disappointed at the
     same time. I was a 15-year employee and a shop steward and I had never
     threatened anyone with violence at work but they expected me to be so angry
     with their argumentative and aggressive behavior that I would be violent.
     Imagine going home after being wrongfully terminated and explaining to your
     wife and child that this is the world we live in, and this is how you can expect
     to be treated after providing years and years ofservice to a company.

  11.What type of precedent does BAE set when a reliable and dependable
     employee and shop steward is targeted, scapegoated and relieved of
     emplojment for doing the very thing it was his job to do, protect the rights of
     shop employees and coworkers? I want to make sure that colleagues and
     coworkers that I have served dutifully for so many years get what they so
     richly deserve. A workplace devoid oftoxicity and hatred and the systemic
     racism that is so common to this day and promoted by Dawn Angrisani.


  12.1 would just like my job back and be promoted to crew leader, $1.000.000
    (One Million Dollars'^ compensation for wrongful termination.
    $1.000.000(0ne Million Dollars)for punitive damages, double cost for loss
     wages and make me whole.
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 16 of 18 PageID# 16




                                                             a'=o.-'>n b.i ->                                           vi;                 j-;;;                       ■ ■ ■lovvn:. ::.:^i' .'-'
           .' ■1-^ :'K> tCv''-'                                                                0;                           ..-mO                              /];;■ '? .!;■: ■

     ■ ■ '■ ■ ■ "•" <                                                                        i :01 T! J; ".;M •                              ://                         ;/U; H-J                                '

                                 L?! ■ 'i                     i'./            ;.-;.'-'VH'i";.:L- -'.iiVv ^                                         ^             ^'';- ;.J :■; ■                  r' 'y\"[
      • :K/ii"!:.V             "'O] ■■A-O- -.' Ui                         I                            tVj: : -                 • ' ■/' . : ' -/i .
                                                                                                                                    . ■7'                                                : 7"

                                                                                                                       . ■77v          V                   :.!' • ; ■ i -,7: f,.:: ;

                        ^ '7                      ;-'77>l~i7 -/77                   b^nrvd ; j.r?: '                                           7 ;.: ••. .;■ '/                     -

    ' ■ i .r7;; i7''                             .7:7;'uVi7> 7';7777,':W 7; 77 ;; :r; : .7 v '; 'j' ;'';. - 7-.'7;
                                                                                                              ,'7; vV 7 '?; -■7; ■; 7.'7 i 'i ij
   '/7.{7 O-Oj :-7\77i 77v;^•^'' 77 77;7/i7 7v7:7:j77?i.^ '/•,7 : 7 i>''"7 ' '7 7,, ' " J ' ' . ..y.:^:
  ■K;70i7,77; Z'i-'fiUyy'l yyiyyii yb\ , - i7:7W .V70i.-- :71- 7;;                                                                • 77' 7;7:7: , .7 7:7                                                \A'
                                                                                                                                                                                                      . .
                                                                                                                                                                                                             -
                                                                                                                                                                                                         . i 7



        77;i;!7 77::i 7:,7'7 1 7:>7i7;7i ; ?i7;:V/ .i>u:7                                                               ■-;77-7 7777 .-[7777 777
          777 vv-777774 777 i}: .- >77;77 •7; yy'yrj y byyi^y: , ■ y-.yy .yy 777 b77;7777? 7-j
          77;- !77 :77.7b7: {           -7; ';.7:7 .;i -770 77; ■.;ri;7"^:- - :.. ; 7 ■7 ! ; .777.v.' \ . 77-r; :;770
        77'r *7       77(7,....;. 7j [;07 7 7.777i.%V 77 77VV i i\7 .>.7i ,7i ; . . ' ;' r;7    ■ :{:;} y'yi 7r777 'V
           VA/Oii                     ■ bi7:;                            no- ;.- :. 77;^ 77707,17:7                                     • ; ^ 7 --71 ; ■ : .OiTO ? OOO::
                                                                                                            .■, -. ...- ;
     •777 (}a 70 0^7 7 77:777077 '/OO; 0:7 -i;,OV/ .0? 0                                                                                    . -.v :o77vo.7 b- y'jfyy':ill
          .;70io:v" •:^7 h: : :i -vy ■ oio' yy'fyyyy y'y' -yyrfQy yyy. 7v-7, ,77:o:j; ='i7 'ny^h b7iv;
 ■10-77 ot o^OOOOoO-O hOB iooojOOl-Ol OL'-Hoacoo 01777 . o-: yyyll 77777 OiBOOO-O
  ':,-7fT7:7 /:07 707 v/or' >7 7i;0 {,777 . • ■ :                                    /fi 077 O;-,.; 7' OTO -ii .-^O                                            • > ,    7; !; :■


                                77777 i; :>; vj.-iv 77- ^ 7 cO;.-7v b;"0; i777V 0: :77 7-; : ; l\y'.:y                                                                                          70 7'

                   {7:07                         700 ;7 77-'O 1'."-7' ;/                     -O;.- 'i. J -.Li o'y ■ : 7";77-                                              7; yy r: y-y -y

                          . ■- ^ ;,' "7 -■ 7' 7: ; .-■ ' ,      t.:       ,7. ,77 O;: .,b:70-;777 7: b-7:77 7.{:-- "                                                     y. 'y -.       777:    777,■

   77 :-;b7j-i o^'o 7,.;707'or .ob                                    7j{.o . {o ^-oo b onOi; -.-ob/ ■,: ;! : i,. o                                                        : 7.t0 •
                                                                                                                                                                                                i .
                                                                                                                                                                                                            07

          777 777- - ;777K7: ;77' 0 7-7 ^ 777; : • ; ;■):■ 77;'0 : V7'7;.7-;q: ./q- . ! ;
          v7 : Vyii) 7o)-0 ;7.7; 77:;:77 V7-;7:7 7H BOO ■:H7ii:i7v O'.- -                                                              7' 7                              .7i; . •7o..O'-.;--v7: :
         0;:>;7'77; oro 7,:;.. boiOO: 7^7: /■ r. :7:r: :0];;.                                                                                                            7:7:.::0;i. '.Or- -,
              .077-0 : :7 770>.7 7(b ■(/}                                     yjr.^ LoO V O       !•    *   .- ■   ■
                                                                                                                                                       . -■■    V         oi 7:77- 7;-70 7.7i



          7lj bt7r.J_0                      77'77f V/y;-j 77                         ; :7'0T 7:': 7:77 7:7:                                  yy- yyy ioo': yyy"?                                             ;

                                      ,(i7;:|Grior-'{7; ■ •/7..ni.7; v/ 7v ;i .'7,7; ; ,7.7; . ■ :r;'■ ->•:/
                                                                                                         , . ■ .S..:                   0;'7":b7- 7 7^V0bbl7O7
               v:'t :'.7'7.- -7i7b7-.b., ;7:777T:}7h yyiiiiy-y 'Olyyiyjkyl                                                           Oo • :. 7                           . .■ 77./7. :                ' . : ■•;

                                                                                                                                       '•    {O ;                      7 .7! 7i'7; {■,7..



                                X -\




                                                                        \
Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 17 of 18 PageID# 17




                         INTORMATION FORM

                                     NOTICE:
                                           (03/27/20)

  > In conjunction witii General Order 2020-08 re: COVID-19,the Clerk's office counters are
    closed to the public until further notice to minimize personal interactions.
 > The public may use the drop box during hours when the court is closed but the buildings
     are open to the public.

 > Clerk's Of&ce staffretrieve documents from the drop boxes at 9:00 a:m. each day that the
     court is open.

Date:


Case Name (if-applicable); Cv 6
CaseNmnber(s)(ifapplicable):



Company/Firm:

Name/Contact: zk/foj/ T
Address:                       /)l                      Cj'f-
City, State, Zip:

Phons;


Email Address:

CHECK/MONEY ORDER ENCLOSED Yes                  u/      No      (CASH NOT ACCEPTED)


 > IMPORTANT - Before placing your filing in the drop box, please ensure the following:
       Case number and caption clearly identified on document(s).
             Documents have been signed.
         •Z If documents are being filed by pro se litigant, please complete and sign the form
             titled: Local Rule 83.1(M) Cer^cation and submit with your document(s).
 > QUESTIONS? Please use provided drop box telephone to call
         ^ Richmond-804-916-2220
             Alexandria - 703-299-2100
             Norfolk/Newport News - 757-222-7201
   Case 2:20-cv-00518-AWA-DEM Document 1 Filed 10/14/20 Page 18 of 18 PageID# 18


                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                                                  DIVISION




                                  Plaintiii(s),

                   V.
                                                                       Civil Action Number:



                                  Defendant(s).


                               LOCAL RULE 83.1(M)CERTIFICATION


I declare under penalty of perjury that:

No attorney has prepared, or assisted in the preparation of
                                                                             C^itle of Document)

:^ame of
Name  ofPro
        Pro S0
            S0Party
               Party (Print
                     ("Print or
                             or Type)
                                Type)

Signature of        Party

Executed on: louy/op^ (Date)
                                                             OR




The following attorney(s) prepared or assisted me in preparation of
                             ^                                                 (Title of Document)
(Name of Attorney)

                            hd
(Address of Attorney)

                         /)d
(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)

               p
Signature ofPro Se Party

Executed on:                            (Date)
